DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 WILLIAM HARDER, individually and as a Detective with the CITY OF
FORT LAUDERDALE POLICE DEPARTMENT, THE TJX COMPANIES,
                INC., and DEREK CARLSON,
                         Appellants,

                                    v.

                          LATOYA EDWARDS,
                              Appellee.

                            Nos. 4D14-1732
                            and 4D14-1928

                           [August 26, 2015]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas M. Lynch, IV, Judge; L.T. Case
No. 09-55260 (05).

  Robert H. Schwartz of McIntosh Schwartz, P.L., Fort Lauderdale, for
appellant William Harder.

  Kara Berard Rockenbach and Kristi Bergemann Rothell of Methe &
Rockenbach, P.A., West Palm Beach, and Kera E. Hagan of Anderson,
Mayfield, Hagan & Thron, P.A., West Palm Beach, for appellants The TJX
Companies, Inc., and Derek Carlson.

  Rosemary Wilder of Marlow, Adler, Abrams, Newman & Lewis, Coral
Gables, for appellee.

GROSS, J.

   Does the plaintiff’s chosen legal remedy—the tort of false
imprisonment—provide her compensation for enduring a horrible
experience? On October 2, 2008, Latoya Edwards’s wallet was stolen.
Early on a June morning in 2009, in front of her family, she was arrested
and taken to jail on a warrant accusing her of passing a fraudulent $281
check at a T.J. Maxx retail store. Edwards was the innocent victim of
identity fraud; the true wrongdoer had used her stolen driver’s license to
complete the check transaction. Edwards recovered damages on a false
imprisonment claim against the store, its investigative employee, and the
police detective who orchestrated her arrest.

   We reverse the judgment against the store and its employee because
their cooperation with the detective’s investigation amounted to neither
actual detention nor active instigation of the arrest. We reverse the
judgment against the detective, because, even after removing all false
statements from his warrant affidavit, the arrest warrant nonetheless was
supported by probable cause.
    The three defendants challenge the propriety of the trial court’s rulings
on their motions for directed verdicts. For this reason, we state the facts
in the light most favorable to Edwards, the nonmoving party. See Philip
Morris USA, Inc. v. Kayton, 104 So. 3d 1145, 1149 (Fla. 4th DCA 2012)
(“An appellate court reviewing a ruling on a motion for directed verdict
must view the evidence and all inferences of fact in a light most favorable
to the nonmoving party.”) (citation omitted). In doing so, we determine the
credibility issues in favor of Edwards.

                            The Investigation

   Months before Edwards’s arrest, Detective William Harder began
investigating a fraudulent check ring based on information from an
informant. Detective Harder placed a wire on the informant and gathered
incriminating information, including evidence that the suspect had been
using a computer software program—typically reserved for small
businesses—to produce counterfeit checks. Over time, Detective Harder
identified other “ringleaders” in the fraudulent check creation process.
However, before reeling in the big fish, he wanted first to round up the
minor players—those who actually cashed the checks.
    To further the investigation, Detective Harder provided the account and
routing number combinations extracted from the suspect’s computer to
Certegy, a third-party check verification system used by many businesses,
such as T.J. Maxx, to verify the validity of the account and routing number
listed on a check. In requesting assistance, Detective Harder wanted
Certegy to determine whether the account and routing numbers taken
from the suspect’s computer matched those used in stores. In due time,
Certegy prepared a spreadsheet containing hundreds of potential
counterfeit checks fitting this description, around forty of which were
cashed at T.J. Maxx stores. None of the checks involved Edwards.
   At Certegy’s suggestion, in late May, 2009, Detective Harder spoke with
Derek Carlson—an investigator for T.J. Maxx—and requested that Carlson
pull copies of the suspected counterfeit checks used at T.J. Maxx stores,
as listed on the Certegy spreadsheet, and recover any surveillance video of

                                    -2-
the transactions if available. In the initial conversation, Detective Harder
summarized his investigation for Carlson and said that it appeared many
of the persons cashing the checks were “using [their] true identities.”
Detective Harder also insisted that time was of the essence, since he was
planning a “warrant blitz” on June 10, wherein he would arrest each
suspect involved in the check cashing scheme at the same time.
    In the ensuing days, Carlson did as instructed and made copies of the
suspected checks contained in the Certegy list. As encouraged by statute,1
each scanned check had the customer’s driver’s license number
handwritten on its face. While performing the task, Carlson noticed there
were certain similarities among the checks—all were between $200 and
$500 and had pictures of cartoon characters. On his own, Carlson
searched T.J. Maxx’s system for similar criteria and made copies of twenty
to thirty additional checks meeting this rubric—one of which was cashed
by someone using Edwards’s identification. Because the check with
Edwards’s information had been cashed more than sixty days prior to
Carlson’s investigation, there was no video of the transaction—just the
check itself.
   On June 2, 2009, Detective Harder e-mailed Carlson a draft affidavit
for Carlson to sign. The next day, Detective Harder described the time
pressure he was under, stating he was “running like a chicken with [his]
head cut off getting all of these arrest warrants ready for [the] big swoop.”
Shortly thereafter, Carlson submitted a binder containing the copies of
checks he extracted from T.J. Maxx’s records—including the additional
checks beyond Detective Harder’s initial request. Carlson then executed
the affidavit, which stated as follows:
       Before me, the undersigned sworn law enforcement official,
       this date, Investigator Derek Carlson, of . . . Marmaxx, Inc.,
       parent company of T.J. Maxx, Marshalls, and HomeGoods,
       who, being duly sworn according to law, deposes and states
       that he has examined the check numbers bearing the name of
       the listed . . . companies, the drawers thereof, which checks
       are dated as listed in the amounts listed, made payable to the
       companies listed, drawn on the listed banks, bearing the
       drawer’s signature as shown, which are all forged or

1See § 832.07, Fla. Stat. (2009). Chapter 832, Florida Statutes covers “Violations
Involving Checks and Drafts.” Section 832.07(2)(a) creates a procedure that
establishes “prima facie evidence of identity” “[i]n any prosecution or action under
the provisions of this chapter,” i.e. for Chapter 832 prosecutions. Edwards was
arrested on a forgery charge under Chapter 831, Florida Statutes (2009), so the
section 832.07(2)(a) presumption did not apply.


                                       -3-
      counterfeit checks.     That the deponent will assist law
      enforcement in the full prosecution of this case.
      The affidavit is made voluntarily for the purpose of
      prosecuting those responsible for this act and is to establish
      the facts listed in the accompanying spreadsheet. As a result,
      Marmaxx sustained a loss of $13,165.95.
At trial, Carlson testified he never told Detective Harder that Edwards
herself submitted the check.2
   Detective Harder applied for—and received—an arrest warrant from a
circuit judge. However, his affidavit in support of the warrant contained
many false facts: that “Latoya Edwards[] did . . . utter, pass, or tender as
true a counterfeit note, bank bill, or check draft, made payable to the
bearer, knowing the same to be false, altered, forged, or counterfeit;” that
“Latoya Edwards, did take counterfeit check #3957, in the amount of
$281.38, made payable to T.J. Maxx . . . and presented same for payment
knowing it to be a counterfeit bank check;” that Edwards was “one of the
co-defendants who was recruited” by an organized fraud ring “to cash the
counterfeit checks produced illegally;” that Derek Carlson of T.J. Maxx
“verified that this check was presented by [Edwards]” and that Edwards
“used her Florida Driver’s License, as identification in presenting the
counterfeit check”; and that Edwards got “to keep a portion of the proceeds
from the counterfeit checks she cashed.”
                            The Stolen Wallet
   Edwards knew nothing of the gathering storm about to engulf her. On
October 2, 2008, Edwards was working as a substitute teacher at Boyd
Anderson High School when her wallet went missing after she placed it on
a bench. Edwards reported the wallet as stolen to the school’s office
manager and immediately went to the Department of Motor Vehicles to get
a replacement driver’s license. Edwards told DMV workers her license had
been stolen. However, this information did not make it to the DAVID3
system.
    Not long after the wallet’s disappearance, Edwards began receiving
letters from businesses—including Citibank, Publix, CVS, and Walmart—
regarding the possibility that her identity was being used for fraudulent
purposes. Edwards advised each business that she was the victim of
identity fraud. As the letters kept coming, Edwards again conferred with
the school’s office manager, who directed her to make a police report with

2Detective Harder testified that Carlson never stated that the “human being of
Latoya Edwards . . . actually went in and passed th[e] check.”
3The state’s Driver and Vehicle Information Database.


                                     -4-
the school resource officer, Tim Doughty. Edwards did as instructed and
Doughty provided her with a card and a case number, though not the
report itself.
                      The Arrest and Interrogation
   With arrest warrants procured, Detective Harder assembled officer
teams to make coordinated arrests around the same time. One of the first
on the list was Edwards, who resided in an apartment with her mother,
brother, and sister. At around 6:00 a.m., officers arrested Edwards in her
bedroom, and led her out of the apartment in handcuffs, in front of her
family.
   At the station house, Edwards was taken to an interrogation room
where the officers took off her handcuffs and chained her leg to a table.
There, she met Detective Harder, who questioned her about her
involvement in the fraudulent check ring. Edwards told the detective her
wallet had been stolen, that she had filled out a police report, that she did
not cash the check, and that the phone number and signature on the
check were not hers.
   Detective Harder directed that Edwards be taken downstairs to be
fingerprinted, booked, and placed in a holding cell. Eventually, Edwards
was removed from the holding cell and put in a van to be taken to the
Broward County jail. Prior to the transport, Edwards again had to
complete the booking process. The next morning, at around 3:00 a.m.,
Edwards’s family posted bail and she was released.
   Later the same day, Edwards and her family returned to the police
station to present Detective Harder with letters from the various
businesses and an affidavit statement from the school’s office manager
showing she had been the victim of identity fraud. By that time, Detective
Harder had obtained a copy of Doughty’s report, which he gave to
Edwards. Further, Detective Harder told Edwards the investigation was
over and no formal charges would be filed. On cross-examination, the
detective conceded that prior to her arrest, he had no fingerprint of
Edwards, no video of her passing the check, and no witness who said she
committed a crime. Of the first 23 arrests made during the June 10, 2009
sweep, Edwards was one of four innocent victims of identity fraud who
were wrongfully arrested. Many of those arrested claimed they were the
victims of identity fraud.

      The store and its employee did not take an active role in
    instigating an arrest, so neither can be held liable for false
                            imprisonment


                                    -5-
   “False imprisonment is the unlawful restraint of a person against his
will, the gist of which action is the unlawful detention of the plaintiff and
deprivation of his liberty.” Johnson v. Weiner, 19 So. 2d 699, 700 (Fla.
1944). The tort’s purpose is to protect personal freedom of movement by
curtailing “detention without color of legal authority,” which “occurs when
‘there is an improper restraint [that] is not the result of a judicial
proceeding.’”4 Card v. Miami-Dade Cnty. Fla., 147 F. Supp. 2d 1334, 1347
(S.D. Fla. 2001) (quoting Jackson v. Navarro, 665 So. 2d 340, 341-42 (Fla.
4th DCA 1995)); Dan B. Dobbs, The Law of Torts § 36, at 67 (2000). The
key aspects of false imprisonment are “‘imprisonment contrary to [the
plaintiff’s] will and the unlawfulness of the detention.’” Johnson v. Barnes
& Noble Booksellers, Inc., 437 F.3d 1112, 1116 (11th Cir. 2006) (quoting
Rivers v. Dillards Dep’t Store, Inc., 698 So. 2d 1328, 1331 (Fla. 1st DCA
1997)) (applying Florida law).

    To state a cause of action for false imprisonment, the plaintiff must
establish four elements: “1) the unlawful detention and deprivation of
liberty of a person 2) against that person’s will 3) without legal authority
or ‘color of authority’ and 4) which is unreasonable and unwarranted
under the circumstances.” Montejo v. Martin Mem’l Med. Ctr., Inc., 935 So.
2d 1266, 1268 (Fla. 4th DCA 2006); Mathis v. Coats, 24 So. 3d 1284, 1289-
90 (Fla. 2d DCA 2010).

    With regard to the type of conduct that will subject a defendant to
liability for false imprisonment, in Johnson v. Weiner, the Supreme Court
wrote that “[t]o be liable in an action for false imprisonment, one must
have personally and actively participated therein, directly or by indirect
procurement.” 19 So. 2d at 701. The concept of “indirect procurement”
is not precise and arguably could cover a large swath of citizen contact
with the police. However, in Pokorny v. First Federal Savings & Loan Ass’n
of Largo, 382 So. 2d 678 (Fla. 1980), the Florida Supreme Court narrowed
the scope of the “indirect procurement” phrase in Weiner and held that
where a citizen provides information to law enforcement, without more,
such action does not constitute false imprisonment. See also Harris v.
Kearney, 786 So. 2d 1222, 1225 (Fla. 4th DCA 2001) (stating that “[m]erely
providing information to the authorities that a violation of law occurred is


4Cf.Broughton v. State, 335 N.E.2d 310, 314 (N.Y. 1975) (“The action for false
imprisonment is derived from the ancient common-law action of trespass and
protects the personal interest of freedom from restraint of movement.”); Moody v.
McElroy, 513 A.2d 5, 7 (R.I. 1986); Greenawalt v. Indiana Dep’t of Corr., 397 F.3d
587, 590 (7th Cir. 2005).



                                       -6-
not sufficient to support an action for false arrest”). Even “[i]f the private
citizen makes an honest, good faith mistake in reporting an incident, the
mere fact that his communication to an officer may have caused the
victim’s arrest does not make him liable when he did not in fact request
any detention.” Pokorny, 382 So. 2d at 682; see also Manis v. Miller, 327
So. 2d 117, 118 (Fla. 2d DCA 1976).

   Pokorny held that “a private citizen may not be held liable in tort where
he neither actually detained another nor instigated the other’s arrest by
law enforcement officers.” 382 So. 2d at 682. To so “instigate” an arrest,
the defendant must have taken an active role in encouraging or procuring
the wrongful arrest. Procurement, in this context, “is the equivalent in
words or conduct to ‘Officer, arrest that man’.” Smith v. Dist. of Columbia,
399 A.2d 213, 218 (D.C. 1979) (quoting Restatement (Second) of Torts, §
45A, Comment c). In Pokorny, the Supreme Court cited the Restatement
(Second) of Torts, section 45A, Comment c, with approval. 382 So. 2d at
682. Comment c describes the zealous type of conduct that amounts to
“instigation” of an arrest:

      If the confinement is unprivileged, the one who instigates it is
      subject to liability to the person confined for the false
      imprisonment. Instigation consists of words or acts which
      direct, request, invite or encourage the false imprisonment
      itself. In the case of an arrest, it is the equivalent, in words or
      conduct, of “Officer, arrest that man!” It is not enough for
      instigation that the actor has given information to the police
      about the commission of a crime, or has accused the other of
      committing it, so long as he leaves to the police the decision
      as to what shall be done about any arrest, without persuading
      or influencing them.

    The rationale underlying the holding in Pokorny is grounded in sound
policy. Confronted with a suspected criminal episode, private citizens
should not be forced to weigh the interests of justice against the potential
of financial loss. As the Third District recently explained, “[t]wo legitimate
and competing interests are at odds [in such circumstances]. On one
hand, an individual should be protected from abusive accusations. On
the other hand, people must feel free, and indeed must be encouraged, to
contact the police to report suspected criminal activity.” Bank of Am. Corp.
v. Valladares, 141 So. 3d 714, 716 (Fla. 3d DCA 2014), review granted,
No. SC14-1629, 2015 WL 428394 (Fla. Jan. 28, 2015). Where potential
criminal activity is encountered, “the public policy of Florida is to give wide
latitude to an individual reporting a suspected crime to ensure a free flow
of information between the people and the police.” Id. at 717. Indeed,

                                     -7-
      [p]rompt and effective law enforcement is directly dependent
      upon the willingness and cooperation of private persons to
      assist law enforcement officers in bringing those who violate
      our criminal laws to justice. Unfortunately, too often in the
      past witnesses and victims of criminal offenses have failed to
      report crimes to the proper law enforcement agencies. Private
      citizens should be encouraged to become interested and
      involved in bringing the perpetrators of crime to justice and
      not discouraged under apprehension or fear of recrimination.

Id. (quoting Pokorny, 382 So. 2d at 682).

    Pokorny presents a fact situation which illustrates the principle that
merely providing information to law enforcement cannot give rise to
liability for false imprisonment. See also, e.g., Smith v. Patterson, 58 So.
2d 64 (Miss. 1952). In that case, the plaintiff—a deaf mute visiting
Florida—went to a bank to obtain a coin bag and handed the teller a note,
stating: “Please give me zipper bag.” Pokorny, 382 So. 2d at 680. The
teller attempted to inform the plaintiff the bank had no zipper bags and
that he could get some across the street, but the plaintiff continued
aggressively pointing at the note and then eventually towards the cash
drawer. Id. When the plaintiff again pointed at the cash drawer, the teller
“knew” a robbery was unfolding and called the police to report an
attempted bank robbery. Id. Shortly thereafter, the plaintiff and a
companion were apprehended by F.B.I. agents, handcuffed, and
transported to Tampa, where they were detained for an hour and released.
Id. No formal charges were filed. Id.

    The plaintiff and his companion sued the bank for false imprisonment,
alleging the bank’s employees’ reporting of the suspected crime constituted
“negligen[ce], reckless[ness] or intentional misconduct.” Id. The Florida
Supreme Court ultimately ruled for the bank, finding determinative that
its employees neither detained the plaintiffs nor instigated their arrest but
rather “report[ed] a possible attempted robbery and identified [the]
plaintiffs as the suspects.” Id. at 682. They did not detain either of the
plaintiffs, nor did they request law enforcement to make an arrest. Id. “As
long as the employees acted reasonably,” the Court held, “their action did
not constitute ‘direct procurement of an arrest.’” Id.; see also Harris, 786
So. 2d at 1225-26; Moore v. Dep’t of Corr., 833 So. 2d 822, 824 (Fla. 4th
DCA 2002).

   In this case, Carlson acted reasonably in performing his investigation
and merely provided Detective Harder with the binder of fraudulent
checks. The inescapable truth—which no one disputes—is that a crime

                                    -8-
did occur in this case, though Edwards was not the one who committed it.
Through his investigation, Carlson determined that the check bearing
Edwards’s personal information and driver’s license was fraudulent—he
then provided such information to Detective Harder. He did not tell
Detective Harder to arrest Edwards. He did not encourage Detective
Harder to arrest Edwards. He did not provide false information to
Detective Harder to bring about Edwards’s arrest. He provided accurate
information—that a fraudulent check bearing Edwards’s name had been
cashed at a T.J. Maxx store—and allowed Detective Harder to exercise his
discretion in pursuing his investigation. To hold Carlson and the store
liable under such circumstances would be to punish a private citizen for
reporting a crime. Directed verdicts should have been granted in favor of
Carlson and T.J. Maxx.

   Under a Franks v. Delaware analysis, after false information is
jettisoned from the warrant affidavit, the warrant in this case still
    was supported by probable cause, so the false imprisonment
           verdict against Detective Harder cannot stand

   The general rule is that arrest and imprisonment, if based upon a
facially valid process, cannot be false. See Jackson, 665 So. 2d at 341;
Fisher v. Payne, 113 So. 378, 380 (Fla. 1927) (“Arrest under a warrant,
valid in form, issued by competent authority on a sufficient complaint, is
not false imprisonment, though the indictment under which the warrant
was issued was procured maliciously . . . . ”). This is so because any arrest
based on a facially valid warrant is “under legal authority,” so the resulting
imprisonment cannot be false. See, e.g., Dodson v. Solomon, 183 So. 825,
826 (Fla. 1938). It is an arrest based on a void warrant that falls outside
of the general rule because a void warrant does not constitute “legal
authority” for an arrest and detention. Johnson, 19 So. 2d at 700 (stating
that “[v]oid process will not constitute legal authority within” the rule that
imprisonment under legal authority cannot be false).

    Edwards attacks Harder’s misrepresentations in his affidavit in support
of the warrant. We do not condone the detective’s misrepresentations in
securing the warrant. However, after removing the falsehoods from
Harder’s affidavit and analyzing what remains under the Fourth
Amendment, we hold that there was probable cause to support Edwards’s
arrest. Therefore, even though Harder knowingly provided some false
information, he nonetheless can rely upon the warrant to avoid liability for
false imprisonment.

  Under the constitutional framework of Franks v. Delaware, 438 U.S.
154 (1978), if a criminal defendant establishes by a preponderance of the

                                     -9-
evidence that the affiant seeking a search warrant knowingly and
intentionally, or with reckless disregard for the truth, included a false
statement in the affidavit, then the reviewing court

      must excise the erroneous material and determine whether
      the remaining allegations in the affidavit support probable
      cause. If the remaining statements are sufficient to establish
      probable cause, the false statement will not invalidate the
      resulting search warrant. See Terry v. State, 668 So. 2d 954
      (Fla. 1996). If, however, the false statement is necessary to
      establish probable cause, the search warrant must be voided,
      and the evidence seized as a result of the search must be
      excluded. See id. (citing Franks, 438 U.S. at 156); see also
      Thorp v. State, 777 So. 2d 385 (Fla. 2000).

Murray v. State, 155 So. 3d 1210, 1217 (Fla. 4th DCA 2015) (quoting
Garcia v. State, 872 So. 2d 326, 330 (Fla. 2d DCA 2004)).

   “As a general rule, where facts constituting probable cause are in
dispute, the question is one for the jury, but if there is no dispute as to
such facts, the question is for the court.” Rothstein v. Jackson’s of Coral
Gables, Inc., 133 So. 2d 331, 332 (Fla. 3d DCA 1961). “The question of
whether probable cause exists is thus a jury issue only when material facts
are in controversy.” LeGrand v. Dean, 564 So. 2d 510, 512 (Fla. 5th DCA
1990) (citing Glass v. Parrish, 51 So. 2d 717 (Fla. 1951)). Here, the
pertinent facts concerning the use of Edwards’s license information are
not in dispute.

   “‘Probable cause to arrest . . . exists when the totality of the facts and
circumstances within an officer’s knowledge sufficiently warrant a
reasonable person to believe that, more likely than not, a crime has been
committed.’” Santiago v. State, 84 So. 3d 455, 459 (Fla. 4th DCA 2012)
(quoting League v. State, 778 So. 2d 1086, 1087 (Fla. 4th DCA 2001)). “‘In
dealing with probable cause, . . . as the very name implies, we deal with
probabilities. These are not technical; they are the factual and practical
considerations of everyday life on which reasonable and prudent men, not
legal technicians, act.’” State v. Russell, 659 So. 2d 465, 468 (Fla. 3d DCA
1995) (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)) (internal
quotations omitted).

       Under a Franks v. Delaware analysis, with all of Detective Harder’s
falsehoods eliminated, a redacted affidavit still would have alleged that (a)
the check cashed at the T.J. Maxx store was counterfeit and (b) Edwards’s
driver’s license was used as identification in presenting the counterfeit

                                    - 10 -
check. Such evidence is sufficient to establish probable cause that a crime
was committed and that Edwards was the perpetrator. See Abernathy v.
Dover, 228 S.E.2d 359 (Ga. Ct. App. 1976); Corbett v. Walgreen Co., No.
7:14-CV-17(MTT), 2015 WL 1412746, at *4 (M.D. Ga. Mar. 27, 2015);
Bundy v. Best Prods. Co., 843 F.2d 1386 (table), 1988 WL 30672, at *1-*2
(4th Cir. 1988). Under Section 832.07, Florida Statutes (2009), which
applies only to Chapter 832 offenses, similar evidence is sufficient to
establish prima facie evidence of intent and identity in worthless check
cases. Probable cause is a lesser standard than a prima facie showing.
See Doorbal v. State, 837 So. 2d 940, 952-53 (Fla. 2003) (“[I]t is the
‘probability, and not a prima facie showing, of criminal activity [that] is the
standard of probable cause.’”) (quoting Gates, 462 U.S. at 235); State v.
Rolle, 560 So. 2d 1154, 1157 (Fla. 1990) (construing statutorily conferred
“prima facie evidence” to be a “permissive inference,” the basic fact of
which could be sufficient evidence of the elemental fact). At the location
where a check is presented to a merchant, the taking of driver’s license
information serves a similar function in a Chapter 831 prosecution as it
does in a case brought under Chapter 832—it provides some evidence of
the perpetrator’s identity where it is unlikely a cashier would remember a
specific transaction months later. If such information constitutes prima
facie evidence of identity under Chapter 832, it is consistent to hold that
the same information establishes probable cause of identity in a Chapter
831 prosecution.

    To combat this conclusion, Edwards argues Detective Harder’s
investigation was too unreasonable to support probable cause, in that he
conducted an inadequate investigation. Florida law requires an arresting
officer to conduct a reasonable investigation in order to determine if
probable cause exists to arrest a person, “but the officer does not have to
take every conceivable step to eliminate the possibility of convicting an
innocent person.” City of Clearwater v. Williamson, 938 So. 2d 985, 990
(Fla. 2d DCA 2006) (citing Rankin v. Evans, 133 F.3d 1425 (11th Cir.
1998)). The “failure to pursue a potentially exculpatory lead is not
sufficient to negate probable cause.” Wadkins v. Arnold, 214 F.3d 535,
541 (4th Cir. 2000). In any event, the available information at the relevant
time on the DAVID system did not indicate that Edwards had reported her
license as stolen.

   Given the jury’s resolution of this case, allowing Detective Harder to
avoid liability for false imprisonment might seem unfair. His investigative
approach did little to protect the rights of innocent victims of identity theft.
In the future, the legislature may well take up the issue of what steps law
enforcement must follow to avoid casting too wide a net in cases where
identity theft is a realistic possibility. This case illustrates the limitations

                                     - 11 -
of the false imprisonment remedy, which has led one commentator to
observe that “the action for false imprisonment has remained relatively
ineffective as a remedy, particularly for the violation of individual rights by
the police.” W. Page Keeton et al., Prosser and Keeton on The Law of Torts
§ 11, at 50 (5th ed. 1984). Because other potential causes of action were
not raised below, we do not consider them under the facts of this case.

   We reverse the final judgments and remand to the circuit court for the
entry of final judgments in favor of the defendants below.

DAMOORGIAN, J., and HERSCH, RICHARD L., Associate Judge, concur.

                             *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     - 12 -